Exhibit 77(e)(13) AMENDED SCHEDULE A The Series of ING Investors Trust, as described in Section 1 of the Portfolio Management Agreement, to which Morgan Stanley Investment Management, Inc. shall act as Portfolio Manager is as follows: ING Van Kampen Global Franchise Portfolio ING Van Kampen Global Tactical Asset Allocation Portfolio ING Van Kampen Growth and Income Portfolio 1 AMENDED SCHEDULE B COMPENSATION FOR SERVICES TO SERIES For the services provided by Morgan Stanley Investment Management, Inc. (“Portfolio Manager”) to the following Series of ING Investors Trust, pursuant to the attached Portfolio Management Agreement, the Manager will pay the Portfolio Manager a fee, computed daily and payable monthly, based on the average daily net assets of the Series at the following annual rates of the average daily net assets of the Series: Series Rate ING Van Kampen Global Franchise Portfolio 0.65% on first $150 million; 0.55% on next $150 million; 0.45% on next $200 million; and 0.40% thereafter ING Van Kampen Global Tactical Asset Allocation Portfolio 0.45% on the first $500 million of assets; and 0.40% on assets thereafter ING Van Kampen Growth and Income Portfolio 0.50% on first $100 million; 0.40% on next $100 million; 0.30% on next $100 million; 0.25% on next $700 million; and 0.20% thereafter 2
